Citation Nr: 1718323	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-16 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel






INTRODUCTION

The Veteran served honorably in the Marine Corps from March 1969 to September 1970 with additional service in the Marine Corps Reserve.  He served in Vietnam and is a recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before the claim on appeal can be decided. The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to assist veterans in substantiating claims for VA benefits. E.g., 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(1) (2016). The duty to assist includes a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency. 38 C.F.R. § 3.159(c)(1). Relevant records are defined as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim." Gold v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009). "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant." Id. at 1323. In this case, the Veteran reported several times that he was hospitalized in Beaumont for psychiatric issues: VA Exam, August 22, 2011, (p. 5); Dr. Brantley Treatment Record, CAPRI, July 20, 2012 (p.125); NP Peterson Treatment Record, CAPRI, November 19, 2013 (p.92). There is no evidence of efforts to obtain these records, and the Board finds there is a reasonable possibility that the outstanding records are relevant to the issues on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Request and obtain all relevant mental health records from the Beaumont facility reported by the Veteran on August 22, 2011, July 20, 2012, and November 19, 2013 (see above). The AOJ should ask the Veteran to clarify the name and location of the facility prior to seeking the records so as to prevent wasted efforts. If the records are not available, the negative response should be properly documented, and the Veteran and his representative should be notified of the inability to obtain the records.

2. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

